Citation Nr: 0430731	
Decision Date: 11/18/04    Archive Date: 11/29/04

DOCKET NO.  98-17 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus prior to July 16, 1998, and in excess 
of 40 percent since July 16, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from December 1992 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection and assigned a 
20 percent rating for diabetes mellitus.  This case was 
previously before the Board in January 2000 when it was 
remanded for reconsideration under the provisions of the 
Veterans Claims Assistance Act of 2000, and for additional 
development of the record.  An April 2002 rating decision 
increased that rating to 40 percent, effective July 16, 1998.  
The veteran's service-connected disability was not assigned 
the maximum disability rating available under the rating 
schedule and the case was returned to the Board.  AB v. 
Brown, 6 Vet. App. 35 (1993).  

Also on appeal was an August 1999 rating decision in which 
the RO denied entitlement to a total disability rating based 
on individual unemployability (TDIU).  Entitlement to TDIU 
was granted in a May 2004 decision of the RO, ending the 
appeal on that issue.  See Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam); Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In October 2002, the Board again remanded the claim for 
additional development, in part to assess several 
disabilities which were deemed relevant to the veteran's 
claim for TDIU.  As entitlement to TDIU has been granted, 
these instructions are deemed moot.  However, with regard to 
the claim for increased evaluation for his diabetes, the RO 
was instructed to provide a VA examination.  The RO did not 
comply with the Board's specific remand instructions 
(repeated below), which included providing an examination by 
a specialist in diabetes, and review of the claims file prior 
to the examination.  Since a remand by the Board confers on 
the appellant, as a matter of law, the right to VA compliance 
with the terms of the remand order, another remand is in 
order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  

2.  The RO should provide the veteran a 
thorough VA examination to determine the 
current severity of his service-connected 
diabetes.  This examination must be by a 
specialist, either an endocrinologist, or 
an internist who specializes in treating 
diabetes.  The examiner should review the 
claims folder prior to the examination, 
and should state that it has been 
reviewed in the examination report.  The 
examiner should described the status of 
the veteran's diabetes and address each 
of the following:

How many insulin injections the 
veteran's diabetes requires each 
day.

Whether the diabetes requires 
regulation of the veteran's 
activities and, if so, in what 
respect.

Whether the veteran has experienced 
progressive loss of weight and 
strength due to diabetes, and, if 
so, to what extent.

Whether the veteran has experienced 
any complications of diabetes, and, 
if so, what they are.

Forward the claims file for review by the 
examiner prior to the examination.  

3.  The RO should readjudicate the issue 
of entitlement to increased rating for 
diabetes mellitus.  This should include 
consideration of all evidence of record, 
including any evidence added to the 
record since the July 2004 supplemental 
statement of the case.  If the benefit 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations, not previously 
provided, pertaining to the claim.  The 
appropriate period of time for a response 
should be afforded.  Thereafter, the case 
should be returned to the Board for 
further appellate review, if in order.  
By this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




